ITEMID: 001-5636
LANGUAGEISOCODE: ENG
RESPONDENT: LIE
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: HILBE v. LIECHTENSTEIN
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicant [Mr Erich Hilbe] is a Liechtenstein national who was born in 1934 and lives in Riehen, in the Canton of Basle, in Switzerland.
On 21 March 1995 the applicant made an application to be entered in the electoral register (Stimmregister) for the municipality of Schaan in Liechtenstein in order to vote in the referendum (Abstimmung) scheduled for April 1995 on whether Liechtenstein should join the European Economic Area.
In a letter of 28 March 1995 Schaan Town Council (Gemeinde-vorstehung) informed the applicant that it could not grant his application, because he had been residing in Riehen, in Switzerland, for several years and therefore did not satisfy the statutory requirement as to place of residence. By the terms of section 1(1) of the 15 November 1984 version of the Rights of the People Act (Volksrechtegesetz) (Official Gazette 1985, no. 4), persons are entitled to vote only if they are Liechtenstein nationals who have reached the age of 20 and have a place of ordinary abode (ordentlicher Wohnsitz) in Liechtenstein one month before the date of the elections or the referendum.
On 30 March 1995 the applicant appealed to the Liechtenstein government on the ground that the result of the referendum would be decisive for him and for all Liechtenstein nationals living abroad and that place of residence could not be accepted as the only criterion for participation in elections or a referendum.
In a decision of 4 April 1995 the government dismissed the appeal, likewise referring to section 1(1) of the Rights of the People Act.
On 7 April 1995 the applicant lodged an appeal against this decision with the Liechtenstein Administrative Court of Appeal (Verwaltungs-beschwerdeinstanz). He argued that by denying them the right to vote, the legislature deprived Liechtenstein nationals living abroad of the fundamental right to participate in their country’s democratic life.
In a decision of 7 June 1995 the Administrative Court of Appeal refused to refer the question of the constitutionality of the impugned statutory requirement to the Constitutional Court (Staatsgerichtshof). It held that the principle of depriving Liechtenstein nationals living abroad of the right to vote was not unconstitutional and referred to a judgment of the Constitutional Court on that issue. As to the applicant’s application for inclusion in the electoral register for the municipality of Schaan, the court upheld the government’s decision.
From late 1995 onwards there was a debate nationally and in Parliament on the question of introducing a postal vote (Briefwahl) in Liechtenstein.
In two letters dated 27 November 1995 and 14 May 1996 the applicant drew Parliament’s attention to the need to include also Liechtenstein nationals living abroad.
In observations of 30 April 1996 sent to Parliament the government expressed its opposition to giving Liechtenstein nationals living abroad the right to vote, having regard, in particular, to their large number in proportion to the number of residents. In 1993 about 2,700 Liechtenstein nationals lived abroad as opposed to 14,000 who lived in Liechtenstein.
On 23 May 1996 Parliament confirmed that Liechtenstein nationals living abroad did not have the right to vote.
